Per Curiam.

Plaintiff failed to present any reason or excuse for her delay of more than two years after joinder of issue in bringing the cause on for trial. Under the circumstances here disclosed, it was an improper exercise of discretion to deny appellant’s motion to dismiss the action as against him for lack of prosecution. (Rothman v. Skernick & Morton Bros., N. Y. L. J., Oct. 28, 1957, p. 9, col. 3 and cases cited.)
The order should be unanimously reversed upon the law, with
$10 costs and taxable disbursements, and motion granted.
Concur — Pette, Hart and Di Giovanna, JJ.
Order reversed, etc.